Exhibit 10.23

BIGBAND NETWORKS, INC.

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (the Agreement) is entered as of October 18,
2007 (the Effective Date) into by and between BigBand Networks, Inc., having a
principle place of business at 475 Broadway Street, Redwood City, California
94063 (the “Company”) and Frederick Ball (the “Mr. Ball”, and collectively with
the Company, the “Parties”).

WHEREAS, the Company has employed Mr. Ball as its chief financial officer since
August 2004.

WHEREAS, Mr. Ball has indicated his desire and intention to terminate him
employment with the Company.

WHEREAS, Mr. Ball and the Company desire to provide for a smooth transition of
the services currently provided by Mr. Ball to another person.

NOW THEREFORE, in consideration of the foregoing, the Parties agree as follows:

1. Employment.

1.1 Continued Service. From the Effective Date until November 26, 2007 (the
“Termination Date”), Mr. Ball shall remain an employee with the Company, serving
in all aspects and performing all responsibilities of the Company’s chief
financial officer; provided however, the Company may terminate such employment
in the event Mr. Ball fails remain to acquit himself in accordance with Company
policies during such time.

1.2 Release Agreement. Following the Termination Date, Mr. Ball shall execute a
release agreement substantially in the form attached hereto as Exhibit A.

1.3 Consideration. In exchange for continued service under this Section 1 and
for a release of the claims as outlined in Exhibit A hereto, BigBand will
provide Mr. Ball with the consideration outlined in Exhibit A.

2. Consulting Services.

2.1 Scope of Work. Following the Termination Date until termination of this
Agreement by either Party (the “Consulting Period”), Mr. Ball will provide the
Company’s chief executive officer and the Company’s new chief financial officer
with up to twenty (20) hours of consulting and advisory services per week (the
“Services”) on mutually agreeable terms. Mr. Ball shall use his best efforts to
perform the Services in a professional and workman-like manner satisfactory to
the Company.

2.2 Amount. During the Consulting Period, the Company shall pay Mr. Ball $10,000
per month for Services to be performed under this Section 2. Mr. Ball shall be
solely liable for any federal, state, or local withholding, or other payroll
taxes relating to performance of the Services under this Section 2. Mr. Ball
shall be solely liable for all expenses of performance hereunder except to the
extent such expense has been authorized by the Company’s chief executive officer
in advance.

2.3 Invoices. Mr. Ball shall invoice only for time devoted directly to actual
performance of the Services and shall not receive compensation for travel time
related to such performance.

 

1



--------------------------------------------------------------------------------

Mr. Ball shall submit invoices for payment monthly. All invoices shall:
(i) state the amount of time expended by Mr. Ball; and (ii) identify any other
authorized expenses. The terms of payment are net 45 days after receipt of
invoice.

2.4 Independence. From and after the Termination Date, Mr. Ball’s relationship
with the Company will be that of an independent contractor and not that of an
employee. Mr. Ball shall have control over the method, manner, and means of the
performance of Services, subject to the express provisions of this Agreement.
Mr. Ball will not be eligible for any employee benefits, nor will the Company
make deductions from payments made to Mr. Ball for taxes, all of which will be
Mr. Ball’s responsibility. Mr. Ball will have no authority to enter into
contracts that bind the Company or create obligations on the part of the Company
without the prior written authorization of the Company.

3. Term and Termination.

3.1 Term. Mr. Ball shall serve as an employee until the Termination Date and
shall serve as a consultant to the Company for a period of six (6) months,
commencing on December 1, 2007 and terminating on May 1, 2008, unless terminated
earlier pursuant to Section 3.2 hereof.

3.2 Termination. After December 1, 2007, either party may terminate this
Agreement at any time on 10 days’ written notice, in which case Mr. Ball shall
be entitled to compensation for Services performed under this Agreement prior to
the effective date of such termination. Mr. Ball’s obligations relating to
Confidentiality and Inventions shall survive termination of this Agreement.

4. Consulting or Other Services for Competitors. Mr. Ball represents and
warrants that he will not, during the term of this Agreement, perform any
consulting or other services for any company, person or entity whose business or
proposed business in any way involves products or services which could
reasonably be determined to be competitive with the products or services or
proposed products or services of the Company.

5. Confidentiality. Consultant understands that Company possesses and will
possess Confidential Information that is important to its business and may
disclose information in the course of this Agreement that is considered to be
trade secrets, highly confidential, or sensitive. As a result, during the term
of this Agreement, Mr. Ball hereby agrees that, during the term of this
Agreement and the performance of Services under Section 2 hereof, he will
continue to be bound by and acquit himself in accordance with that certain
Employee Nondisclosure and Developments Agreement between BigBand and Employee
dated                      (“Proprietary Rights Agreement”), a copy of which is
attached hereto as Exhibit B.

6. Miscellaneous.

6.1 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.

6.2 Sole Agreement. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.

6.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or 48 hours after being deposited in the U.S. mail as certified or

 

2



--------------------------------------------------------------------------------

registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address as set forth above or as subsequently
modified by written notice.

6.4 Choice of Law. The laws of the State of California shall govern the
validity, interpretation, construction and performance of this Agreement,
without giving effect to the principles of conflict of laws.

6.5 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision shall be excluded from
this Agreement, the balance of the Agreement shall be interpreted as if such
provision were so excluded and the balance of the Agreement shall be enforceable
in accordance with its terms.

6.6 Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement, excluding Sections 5 hereof, will be finally
settled by binding arbitration in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.

The parties have executed this Agreement on October 18, 2007.

 

BIGBAND NETWORKS, INC.     FREDERICK BALL By:  

/s/ Rob Horton

    By:  

/s/ Frederick Ball

Name:  

Rob Horton

    Name:  

Frederick Ball

Title:  

VP & General Counsel

    Title:  

CFO

 

3



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

1. Frederick A. Ball (“Employee”) and BigBand Networks, Inc., a Delaware
corporation (“BigBand”), entered into an offer letter dated August 5, 2004 (the
“Employment Agreement”). Employee’s last day of employment with BigBand is
November 29, 2007 (the “Separation Date”). Accordingly, Employee and BigBand,
intending to be legally bound hereby, agree as set forth in this Confidential
Separation Agreement and General Release of Claims (the “Agreement”). This
Agreement will become effective on the eighth day after it is signed by Employee
(the “Effective Date”), provided that Employee has not revoked this Agreement
(by written notice to BigBand’s General Counsel or a similarly situated
executive officer of BigBand) prior to that date.

2. In exchange for the release of the claims provided for herein, BigBand will
provide Employee with six (6) months acceleration of vesting on all outstanding
options to purchase shares of the Company’s common stock pursuant to the
Company’s stock option plans

Employee acknowledges and agrees that, except for consideration outlined in this
Section 2, BigBand has paid to Employee on the Separation Date all compensation,
including, but not limited to, any and all wages, commissions, bonuses, and
accrued but unused vacation, that Employee earned during his employment with
BigBand until and including the Separation Date. Employee further acknowledges
and agrees that he will cease to accrue vacation as of the Separation Date. The
Employment Agreement is hereby terminated and is of no further force or effect,
and Employee shall not be entitled to any further monetary payments, other
remuneration or other benefits of any kind, including, but not limited to, any
stock option grants, stock option vesting or other equity-based compensation
from BigBand or from any other person or entity that acts or has acted on
BigBand’s behalf, other than (i) as expressly set forth in this Section 2 or
(ii) as outlined in that certain Transition Services Agreement dated October 18,
2007.

3. Employee agrees that, within ten (10) days after the Separation Date, he will
submit his final documented expense reimbursement statement reflecting all
business expenses he incurred through the Separation Date, if any, for which he
seeks reimbursement. BigBand will reimburse Employee for these expenses pursuant
to its regular business practices.

4. With respect to any stock options previously granted to Employee by BigBand,
except as modified by Section 2 hereof, those options will continue to be
subject to and governed by the terms and conditions of any applicable stock
option agreements between Employee and BigBand, and the governing stock option
plans.

5. In exchange for the benefits under this Agreement to which Employee is not
otherwise entitled, Employee, for himself and his respective legal successors
and assigns, forever releases, discharges and acquits BigBand and its respective
current and former parent companies and predecessors, and each of its and their
respective divisions, subsidiaries, shareholders, officers, directors, current
and former employees, insurers, attorneys, accountants, agents, affiliates,
legal successors and assigns (collectively the “Released Parties”), from any and
all claims, demands, damages, debts, liabilities, actions and causes of action
(collectively, “Claims”) of every kind and

 

4



--------------------------------------------------------------------------------

nature whatsoever, whether now known or unknown, which Employee now has, or ever
had, against any of those Released Parties based upon or arising out of any
matter, cause, fact, thing, act or omission whatsoever occurring or existing at
any time up to and including the date on which Employee signs this Agreement,
including, without limitation, (i) all claims related to his employment with
BigBand or the termination of that employment; (ii) any contract or tort claims,
including, without limitation, claims for breach of contract, breach of the
implied covenant of good faith and fair dealing, wrongful termination,
retaliation, fraud, defamation or infliction of emotional distress; and
(iii) any claims for national origin, race, sex, age, sexual orientation,
medical condition, disability, or other discrimination or harassment arising
under the California Fair Employment and Housing Act (as amended), the Civil
Rights Act of 1964 (as amended), the Age Discrimination in Employment Act (as
amended) (“ADEA”), the Americans With Disabilities Act, or any other law or
statute (all of which are hereinafter referred to as and included within the
“Released Matters”).

6. Employee agrees to return to BigBand, not later than the Separation Date, all
BigBand documents (and all copies thereof) and other BigBand property that
Employee has had in his possession at any time, including, without limitation,
BigBand files, notes, notebooks, correspondence, memoranda, agreements,
drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information, and tangible property (including,
without limitation, company-issued laptop computer, credit cards, entry cards,
identification badges and keys), and any materials of any kind that contain or
embody any proprietary or confidential information of BigBand (and all
reproductions thereof in whole or in part).

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW RULES OF SUCH STATE
OR OF ANY OTHER JURISDICTION.

8. This Agreement shall inure to the benefit of the successors of BigBand and
shall be binding upon the Employee, his heirs, executors, administrators and
successors.

9. Employee acknowledges that he has read section 1542 of the Civil Code (the
“Code”) of the State of California, which states in full:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Employee waives any rights that he has or may have under section 1542 of the
Code to the full extent that he may lawfully waive such rights pertaining to
this general release of claims, and affirms that he is releasing all known and
unknown claims that he has or may have against the parties listed above.

10. Notwithstanding the termination of the Employment Agreement, Employee
acknowledges and agrees that he shall continue to be bound by and comply with
the terms of the

 

5



--------------------------------------------------------------------------------

Employee Nondisclosure and Developments Agreement between BigBand and Employee
dated August 22, 2004 (“Proprietary Rights Agreement”).

11. Employee agrees that he will not directly or indirectly disclose any of the
terms of this Agreement to anyone other than his immediate family or counsel,
except to the extent that such disclosure may be required for accounting or tax
reporting purposes or as otherwise may be required by law. Employee further
agrees that he will not, at any time in the future, (i) make any critical or
disparaging statements with respect to any of the Released Parties or any
products or services developed, marketed or sold by BigBand or any subsidiary or
affiliate of BigBand, or (ii) participated in tortuous interference with the
contracts and relationships of BigBand.

12. Employee agrees that for a period of one (1) year following the Separation
Date, he will not, without the prior written consent of BigBand, on behalf of
himself or any other person or entity, directly or indirectly, encourage or
solicit any employee of BigBand or any of its subsidiaries or affiliates to
terminate his or his employment with BigBand or any of its subsidiaries or
affiliates.

13. Employee agrees that he will not voluntarily provide assistance, information
or advice of any kind, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with such person or entity’s
assertion of any claim or cause of action of any kind, in court, arbitration or
otherwise, against any of the Released Parties, and he shall not suggest, induce
or encourage any person or entity to do so. The foregoing sentence shall not
prohibit Employee from testifying truthfully under subpoena or providing other
assistance under compulsion of law.

14. Employee hereby agrees to direct all inquiries, demands, requests for
information or other communications regarding this Agreement to Rob Horton,
General Counsel, BigBand Networks, Inc. Employee shall not contact any employee
of BigBand other than the individual listed above with regard to the contents
hereof or any other request for information or cooperation.

15. Employee agrees to respond to BigBand’s reasonable requests in connection
with any existing or future litigation, arbitrations, mediations, claims or
investigations brought by or against or involving BigBand or any of its
affiliates, agents, officers, directors or employees, whether internal,
administrative, civil or criminal in nature, in which BigBand reasonably deems
Employee’s cooperation necessary or useful. In such matters, Employee agrees to
provide BigBand with advice, assistance and/or information, including explaining
matters of a factual nature, providing sworn statements, participating in
discovery and trial preparation, and giving testimony. Employee also agrees to
promptly send BigBand copies of all correspondence and documents (for example,
but not limited to, subpoenas) Employee receives in connection with any such
legal proceeding or other matters related to BigBand. Employee further agrees to
act in good faith to furnish the information and cooperation required by this
paragraph. BigBand will act in good faith so that the requirement to furnish
such information and cooperation does not create an undue hardship for Employee.

16. In the event of any dispute or claim relating to or arising out of
Employee’s employment relationship with BigBand, this Agreement, or the
termination of Employee’s employment with BigBand, Employee and BigBand agree
that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by a single arbitrator from JAMS

 

6



--------------------------------------------------------------------------------

in San Mateo County, California. Employee and BigBand hereby knowingly and
willingly waive their respective rights to have any such disputes or claims
tried to a judge or jury. Notwithstanding the foregoing provisions of this
Section 16, Employee covenants and agrees not to assert any Claims against the
Released Parties, in any forum or proceeding, which Employee has released
pursuant to Section 5 above.

17. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations, promises, representations and warranties, both
written and oral, except for the Proprietary Rights Agreement between BigBand
and Employee and any stock option agreements between Employee and BigBand. To
the extent that provisions of this Agreement conflict with any other agreement
between Employee and BigBand, the provisions of this Agreement shall govern.
This Agreement may not be modified or amended, except by a document signed by a
duly authorized executive officer of BigBand and Employee.

18. In the event that any provision or portion of this Agreement is determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of the Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by applicable
law.

19. EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST
BIGBAND RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
PAYMENT PROVIDED FOR IN SECTION 2.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

Dated: ____________, 2007     BIGBAND NETWORKS, INC.       By:  

 

        Rob Horton, General Counsel Dated: ____________, 2007     FREDERICK A.
BALL    

 

 

8



--------------------------------------------------------------------------------

Exhibit B

Employee Nondisclosure and Developments Agreement

 

9